Citation Nr: 1512586	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-39 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tingling of the legs, to include as secondary to service connected cerebellar degeneration.  

2.  Entitlement to service connection for bilateral numbness of the upper extremities, to include as secondary to service connected cerebellar degeneration.  

3.  Entitlement to service connection for bilateral numbness of the lower extremities, to include as secondary to service connected cerebellar degeneration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1984 to August 1984 and from June 1987 to September 1990.  

This case comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims have been subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of increased rating for slurred speech, increased rating for cerebellar degeneration, service connection to special home adaptation, service connection to specially adapted housing and service connection for a left foot fracture have been raised by the record in a February 2015 hearing and a March 2013 statement in support of claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral tingling of the legs, bilateral numbness of the upper extremities, and bilateral numbness of the lower extremities.  Specifically, the Veteran has stated that he believes the foregoing disabilities are directly related to his service connected cerebellar degeneration.  The Veteran's last VA examination was in December 2011 and noted normal reflexes and sensation findings in the extremities.  However, at the Veteran's hearing in February 2015, the Veteran and his wife specifically stated that his claimed disabilities of bilateral numbness and tingling in the lower extremities and bilateral numbness of the upper extremities have become worse over time as his service connected cerebellar degeneration has increased in severity.  Additionally, subsequent to the examination, VA obtained records from Social Security Administration which reflect private medical records that note a problem of progressive idiopathic polyneuropathy and an April 2012 EMG of the upper extremities was abnormal. See records from West Georgia Sleep Disorders Center and Neurology Associates.  

As such, the Board is remanding the Veteran's claims for an updated VA examination for his currently service connected cereberral degeneration to include an appropriate examination of the Veteran's upper and lower extremities.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Board is also remanding for records from his primary care private physician, Dr. CW at Emory University and his updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed bilateral lower extremity disabilities, his bilateral upper extremity disability and his service connected cerebellar degeneration, and to provide any releases necessary for VA to secure records of such treatment or evaluation, specifically from Dr. C.W at Emory University.  The RO/AMC should also obtain all outstanding treatment records from the VAMC in Atlanta, Georgia.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After obtaining the above records, or determining that no further records are available, the RO/AMC should schedule the Veteran for a VA neurological examination for the purpose of ascertaining the nature and etiology of his claimed bilateral lower extremity disabilities and his bilateral upper extremity disabilities, as well as the current severity of his service connected cerebellar degeneration.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including CT scans or MRI, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a.  Is there a current diagnosis related to the claimed bilateral lower extremity disabilities, to include tingling and numbness and his claimed bilateral upper extremity disability or are the symptoms part of the currently service-connected cerebrellar ataxia?

b.  If there is a separately diagnosed disability of the upper or lower extremities, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such bilateral upper and lower disabilities are etiologically related to the Veteran's active service.  The examiner is asked to specifically comment the Veteran's statement that experience numbness and tingling while on active duty.  

c.  If there is a separately diagnosed disability of the upper or lower extremities, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any of the above listed disabilities are caused by his currently diagnosed cerebellar degeneration.  

d.  If there is a separately diagnosed disability of the upper or lower extremities, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any of the above listed disabilities are aggravated by his currently diagnosed cerebellar degeneration.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any additional development deemed necessary, the RO should then review the record and readjudicate the claims of service connection.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

